Motion Granted; Order filed October 6, 2011.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00437-CR
                                      ____________

                     LASHAWN MONIQUE DARNELL, Appellant

                                               V.

                            THE STATE OF TEXAS, Appellee


          On Appeal from the County Court at Law No. 3 & Probate Court
                             Brazoria County, Texas
                          Trial Court Cause No. 178818


                                           ORDER

       The State filed a motion requesting supplementation of the record in this case. The
motion is granted and the following order is issued.

       The clerk of the County Court at Law No. 3 is directed to deliver to the clerk of this
court the original of State’s Exhibit 1, a surveillance video, on or before October 28, 2011.
The clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 1, a surveillance video, to the clerk of
the County Court at Law No. 3.

                                                  PER CURIAM




                                              2